Citation Nr: 0330662
Decision Date: 11/06/03	Archive Date: 01/21/04

DOCKET NO. 02-15 072                DATE NOV 06 2003

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia

THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for diabetes
mellitus Type II.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1971 through February 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an
October 2001 rating action of the RO that granted service connection for diabetes
mellitus type II, and assigned a rating of 20 percent, effective February 15, 2001.  A
notice of disagreement (NOD) was received in March 2002, and a statement of the
case (SOC) was issued in August 2002.  A substantive appeal was received from the
veteran in September 2002.

As the appeal regarding the evaluation of the appropriate rating for diabetes
mellitus, Type II, involves an original claim, the Board has framed the issue as
shown on the title page.  See Fenderson v. West, 12 Vet.  App. 119, 126 (1999).

REMAND

The veteran contends that his service-connected diabetes is more severe than the
current rating, assigned following the initial grant of service connection in the rating
action on appeal, indicates.  The Board notes that at the time of an initial rating,
separate ratings can be assigned for separate periods of time based on the facts
found-"staged rating." See Fenderson, 12 Vet.  App. at 126.

The Board notes, initially, that in November 2000, the Veterans Claims Assistance
Act of 2000 (VCAA), Pub.  L. No. 106-475, 114 Stat. 2096 (2000), was signed into
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To
implement the provisions of the law, the VA promulgated regulations published at
66 Fed.  Reg. 45,620 (Aug. 29, 200 1) (codified at 3 8 C.F.R. § § 3.102, 3.156(a),
3.159, 3.326(a) (2003)).  The VCAA and its implementing regulations essentially
eliminate the concept of the well-grounded claim. 38 U.S.C.A. § 5107(a);
38 C.F.R. § 3.102. They also include, upon the submission of a substantially
complete application for benefits, an enhanced duty on the part of the VA to notify
a claimant of the information and evidence needed to substantiate a claim, as well

- 2 -

as the duty to notify the claimant what evidence will be obtained by whom.
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the obligation
of the VA with respect to its duty to assist a claimant in obtaining evidence.
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds that all notification and
development action needed to render a fair decision on the issue on appeal has not
been accomplished.

Initially, the Board notes that the claims file includes a January 2003 duty to assist
letter from the RO to the veteran concerning a claim for service connection for post-
traumatic stress disorder (PTSD), for which an appeal has not been perfected.
However, the record does not include any correspondence from the RO specifically
addressing the VCAA notice and duty to assist provisions as they pertain to the
claim for a higher initial disability rating for diabetes mellitus, to particularly
include the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b),
requiring the department to explain what evidence will be obtained by whom.  See
Quartuccio v. Principi, 16 Vet.  App. 183, 187 (2002).  Action by the RO, not the
Board, is required to satisfy the notification provisions of the VCAA.  See Disabled
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed.  Cir.  May
1, 2003).  Moreover, the RO must take this opportunity to inform the veteran that a
full year is allowed to submit the additional information and/or evidence requested.
See Paralyzed Veterans of America (PVA) v. Secretary of Veterans Affairs
(Secretary), No. 02-7007, -7008, -7009@ -7010 (Fed.  Cir.  Sept. 22, 2003).  After
providing the required notice, the RO must attempt to obtain and associate with the
claims file evidence from any source(s) identified by the veteran, following the
procedures prescribed in 38 C.F.R. § 3.159 (2003).

The record also reflects that specific additional development of the claim on appeal
is warranted.

The claims file reflects that the veteran has recently been treated at the VA Medical
Center in Clarksburg, West Virginia.  However, the claims file only reflects records
from that facility up to January 2003.  As records from that facility could contain

- 3 -

information pertinent to the evaluation of the veteran's diabetes mellitus, the RO
should obtain and associate with the claims file all outstanding records from that
facility, to date.  The Board emphasizes that records generated by VA facilities that
may have an impact on the adjudication of a claim are considered constructively in
the possession of VA adjudicators during the consideration of a claim, regardless of
whether those records are physically on file.  See Dunn v. West, 11 Vet.  App. 462,
466-67 (1998); Bell v. Derwinski, 2 Vet.  App. 611, 613 (1992).  The Board points
out that, under the VCAA, efforts to obtain Federal records should continue until
either the records are received or notification is provided that further efforts to
obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(1).

The Board also notes that a statement from a private physician regarding the
severity of the veteran's diabetes mellitus; however, to date, the veteran has not
been afforded a VA examination in connection with his claim for a higher initial
rating.  The Board finds that a VA examination, with specific findings responsive to
the applicable rating criteria, is needed to fully and fairly evaluate the claim for
higher evaluation.  See 38 U.S.C.A. § 5103A.  The veteran is hereby notified that
failure to report to any such scheduled examination, without good cause, may well
result in a denial of the claim.  See 38 C.F.R. § 3.655 (2003).  Examples of good
cause include, but are not limited to, the illness or hospitalization of the claimant
and death of an immediate family member.  If the veteran fails to report to the
scheduled examination, the RO should obtain and associate with the claims file
copy(ies) of the notice(s) of the examination sent to him by the pertinent VA
medical facility at which the examination is to take place.

Additionally, the Board notes that the claims file reflects that additional evidence
was received by the RO-specifically, evidence that documents the veteran's
treatment at the Clarksburg VAMC from October 2002 and January 2003-after the
issuance of the October 2002 supplemental statement of the case (SSOC), but prior
to the certification of the appeal to the Board.  As there is no SSOC that reflects RO
consideration of such evidence, normally, a remand to cure this procedural defect
would be required.  See 38 C.F.R. §§ 19.31 and 19.37 (2003).  However, since this
claim is being remanded for other notification and development actions, as outlined
above, the RO should consider the above-referenced evidence, along with evidence

- 4 -

received in connection with the actions requested on remand, in reajudicating the
claim on appeal.  Adjudication of the claim should include specific consideration of
whether "staged rating" of the veteran's diabetes mellitus, pursuant to the
Fenderson decision cited to above, is appropriate.

As a final point, the Board notes that in the October 2001 rating decision on appeal,
the RO granted service connection for diabetes mellitus type II effective February
15, 2001, the date the veteran filed his original disability claim.  In September 2002,
on a VA Form 9 (Appeal to the Board of Veterans' Appeals), accepted as a
substantive appeal with respect to the veteran's claim for a higher initial evaluation
for diabetes, the veteran noted disagreement with his effective date, stating, "I'm
requesting the 40% disability, plus back pay to when I was diagnosed." (Emphasis
added).  The Board construes such as a notice of disagreement with the assigned
effective date for the grant of service connection.  However, the RO has yet to issue
an SOC with respect to that claim, the next step in the appellate process.  See
3 8 C.F.R. § 19.29; Manlincon v. West, 12 Vet.  App. 23 8, 240-41 (1999); Holland v.
Gober, 10 Vet.  App. 433, 436 (1997).  Consequently, this matter must be remanded
to the RO for the issuance of a SOC.  Id.

Likewise, the Board notes that in August 2002, the RO denied service connection
for PTSD.  In September 2002, on a VA 21-4138 form (Statement in Support of
Claim), the veteran noted disagreement with the denial of service connection,
stating that in reply to the RO's denial of his claim he had additional evidence
linking his PTSD.  The Board construes such as a notice of disagreement with the
RO's denial of service connection.  This matter must also be remanded to the RO
for issuance of an SOC with respect to that issue.  See 38 C.F.R. § 19.29;
Manlincon, 12 Vet.  App. at 240-41; Holland, 10 Vet.  App. at 436.  Consequently,
this matter must be remanded to the RO for the issuance of a SOC.  Id.

As regards both the claim for an earlier effective date for the grant of service
connection for diabetes mellitus, and the claim for service connection for PTSD,
Board emphasizes, however, that to obtain appellate review of any issue not
currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A.
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

- 5 -

Accordingly, these matters are hereby REMANDED to the RO for the following
actions:

1. The RO must furnish to the veteran and his
representative a statement of the case with respect to the
veteran's request for an earlier effective date for the
grant of service connection for diabetes mellitus, and for
service connection for PTSD, along with a VA Form 9,
and afford them the appropriate opportunity to submit a
substantive appeal perfecting an appeal on those issues.
The veteran and his representative are hereby
reminded that to obtain appellate review of any matter
not currently in appellate status, a timely appeal must
be perfected.

2. The RO should request that the Clarksburg VAMC
furnish all records of medical treatment and/or
evaluation of the veteran from January 2003 to the
present.  The RO should follow the procedures
prescribed in 38 C.F.R. § 3.159 (2003).  All records
and/or responses received should be associated with the
claims file.

3. The RO should furnish to the veteran and his
representative a letter providing notification of the VCAA,
and the duties to notify and assist imposed thereby,
specifically as regards the claim currently on appeal.  The
letter should include a summary of the evidence currently
of record and specific notice as to the type of evidence
needed to substantiate the claim.

To ensure that the duty to notify the appellant of what
evidence will be obtained by whom is met, the RO's

- 6 -

letter should include a request that the veteran provide
sufficient information to enable it to obtain any
pertinent evidence not currently of record, and
assurance that the RO will attempt to obtain the
evidence if sufficient information and, if necessary,
authorization is provided.  The RO's letter should also
invite the veteran to submit any pertinent evidence in his
possession, and explain the type of evidence that is his
ultimate responsibility to submit.  The RO's letter
should clearly explain to the veteran that he has a full
one-year period to respond.

4. If the veteran responds, the RO should assist him in
obtaining any identified evidence by following the
procedures set forth in 38 C.F.R. § 3.159 (2003).  If any
records sought are not obtained, the RO should notify
the veteran of the records that were not obtained,
explain the efforts taken to obtain them, and describe
further action to be taken.

5. After all available records and/or responses from
each contacted entity are associated with the claims file,
the RO should arrange for the veteran to undergo an
appropriate VA examination for evaluation of his Type
11 diabetes mellitus.  The entire claimsfile must be
made available to the physician designated to
examine the veteran, and the examination report
should include discussion of the veteran's
documented medical history and assertions.  All
appropriate tests and studies should be accomplished,
and all clinical findings should be reported in detail.

Regarding the latter, the examiner should specifically
indicate whether the veteran's diabetes mellitus requires

- 7 -

insulin, a restricted diet and regulation of activities; whether the condition requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus other complications; and whether the condition requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or other complications.

The examiner should set forth all examination findings in a printed (typewritten) report.

6. If the veteran fails report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to the veteran by the pertinent VA medical facility.

7. To help avoid future remand, the RO must ensure that all requested notification and development action has been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998).

7. The RO must also review the claims file to ensure that any additional notification and development required by the VCAA has been accomplished.

- 8 



Particularly, the RO must ensure that all VCAA notice obligations have been satisfied in accordance with the recent decision in PVA v. Secretary, as well as
38 U.S.C.A. § 5103 (West 2002), and any other applicable legal precedent.

8. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for a higher initial rating for diabetes mellitus in light of all pertinent evidence (to particularly include VA treatment records dated from October 2002 to January 2003, and all additional evidence received) and all pertinent legal authority. The RO must document its consideration of whether "staged rating," pursuant to the Fenderson decision, is appropriate.

9. If the benefit sought on appeal remains denied, the RO must furnish to the veteran and his representative an appropriate supplemental statement of the case (to include clear reasons and bases for the RO's determinations) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied. The veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RD. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by

- 9



the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M21-1, Part IV, paras. 8.43 and 38.02.

JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 725T(West 2002), only a decision of the Board of Veterans'
Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 10



